Title: From George Washington to Captain George Lewis, 13 February 1779
From: Washington, George
To: Lewis, George

⟨Dear Geor⟩ge
[Middlebrook, 13 Feb. 1779]

It is with concern & resent⟨men⟩t I find by the return of Colo. ⟨Bay⟩lors Regiment, that you are again ⟨abs⟩ent there from. nay more that you had ⟨left⟩ it while the command devo⟨lved⟩ upon you—I am sorry to add ⟨that⟩ these things reflect much dis⟨credi⟩t upon you as an Officer & involve ⟨me in⟩ the censure, for the natural presumtion ⟨is, that⟩ such endulgencies are the effect of ⟨partial⟩ity proceeding from our connexion.
With truth, I believe, it may ⟨be sa⟩id, that in the course of the last ⟨15 Mo⟩nths you have scarce been one ⟨with⟩ your Regiment, & when order⟨ed⟩ to join it the latter part of last ⟨Sum⟩mer or fall was shamefully tar⟨dy⟩ in obeying the order.
Immediately upon receipt ⟨of⟩ this letter you will, I expect join ⟨you⟩r Regiment & give that constant ⟨att⟩endance on duty which is to be ex⟨pec⟩ted from a good Officer. I am Yr affecte
Go: W.
